DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed July 25, 2019. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 14-16 and 18-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.
3.	Claims 14-16, 18-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Regarding claims 14 and 23, a reference to a statutory class is disclosed as different from the dependent claim. Such limitations cause confusion to where infringement is made on a claim. As such the claim is determined to be indefinite.  
As to claim 14, the claim language is vague since it is not clear whether only “the vehicle control system” of claim 1 is incorporated in claim 14 to perform the “receiving and providing” steps of claim 14 or whether the limitations of claim 1 as a whole are incorporated in claim 14. 
As to claim 23, the claim language is vague since it is not clear whether only “the one or more controllers” of claim 1 is incorporated in claim 23 or whether the limitations of claim 1 as a whole are incorporated in claim 23. 
4.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues in substance that A) claims 14-16 and 18-21 are directed to a method of making the product of claim 1; B) claim 23 clearly references limitations from a preceding claim from which it depends.
	In response to A, applicant cites MPEP 608.01 and 2173.05(f) wherein claim 14 is considered a method using the product of claim 1. However, claim 1 is a system claim. Claim 1 is not directed towards a product claim. Claim 1 is an apparatus claim. MPEP 806.05 describes a product, process of making the product, process of using the product, and an apparatus for making a product. In this case, the vehicle control system of claim 1 is not a product that is being made. 35USC 101 states “ Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”. In this case, claim 14 is directed towards a “process” and “a machine” and is therefore properly rejected under 35 USC 101.
	In response to B) claim 1 recites “a vehicle control system…comprising one or more controllers…an actuator layer, control layer…each service channel is configured to translate vehicle level requests from the vehicle level feature layer to actuator level requests…each service control channel is configured to receive the vehicle control requests from one or more vehicle level features and to provide control request to the actuator control layer to control one or more associated actuators”. Claim 1 also recites additional limitations. Claim 23 then recites “a non-transitory computer-readable medium having stored thereon a computer program…when executed by one or more processors of the one or more controllers of the vehicle control system of claim 1, cause the vehicle control system to perform at least:…receiving... and providing”. Claim 23 claims that the medium uses the controller of claim 1 to execute the steps of receiving and providing. However, it is unclear whether the vehicle control system, actuator layer, control layer is incorporated in claim 23. It is also unclear whether “each service channel is configured to translate vehicle level requests from the vehicle level feature layer to actuator level requests…each service control channel is configured to receive the vehicle control requests from one or more vehicle level features and to provide control request to the actuator control layer to control one or more associated actuators” are incorporated/executed in claim 23. The claim language is vague since it is not clear whether only “the one or more controllers” of claim 1 is incorporated in claim 23 or whether the limitations of claim 1 as a whole are incorporated in claim 23. 
5.	Claims 1-3, 6-7, 9-11 and 22 are allowable over prior art of record.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663